     Case 2:19-cv-00993-JAK-JEM Document 25 Filed 05/13/19 Page 1 of 5 Page ID #:255




 1 Tina Wolfson, CA Bar No. 174806
   twolfson@ahdootwolfson.com
 2 Bradley K. King, CA Bar No. 274399
 3 bking@ahdootwolfson.com
   AHDOOT & WOLFSON, PC
 4 10728 Lindbrook Drive
   Los Angeles, CA 90024
 5 Tel: (310) 474-9111
   Fax: (310) 474-8585
 6
 7 Counsel for Plaintiff Barbara Trevino and the Putative Class
 8
                            UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11     ANDRE GALVAN and LUCINDA                          Case No. 2:19-cv-00993-JAK-JEM
       LOPEZ, individually and on behalf of all
12     others similarly situated,                        PLAINTIFF BARBARA TREVINO’S
                                                         NOTICE OF MOTION AND
13                                                       MOTION FOR LEAVE TO
                    Plaintiffs,                          INTERVENE IN THE GALVAN
14           v.                                          ACTION; MEMORANDUM OF
15                                                       POINTS AND AUTHORITIES
       SMASHBURGER IP HOLDER LLC,
16     SMASHBURGER FRANCHISING LLC,                      Date: June 24, 2019
                                                         Time: 8:30 a.m.
17                                                       Courtroom: 10B
                      Defendants.
18     BARBARA TREVINO, individually and on
19     behalf of all others similarly situated, Case No. 2:19-cv-02794-JAK-JEM

20                  Plaintiff,
21                                                       Hon. John A. Kronstadt
             v.
22      SMASHBURGER IP HOLDER LLC,
23      SMASHBURGER FRANCHISING LLC,
        and JOLLIBEE FOODS
24      CORPORATION (USA),
25
26                  Defendants.

27
28

                                  MOTION FOR LEAVE TO INTERVENE
     Case 2:19-cv-00993-JAK-JEM Document 25 Filed 05/13/19 Page 2 of 5 Page ID #:256




 1                           NOTICE OF MOTION AND MOTION
 2 TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
 3          PLEASE TAKE NOTICE THAT on June 24, 2019 at 8:30 a.m., or soon as
 4 thereafter as counsel may be heard by the above-captioned Court, located at 350 W. First
 5 Street, Los Angeles, CA, in the courtroom of Judge John A. Kronstadt, Plaintiff Barbara
 6 Trevino in the related action entitled Trevino v. Smashburger IP Holder LLC, No. 2:19-cv-02794-
 7 JAK-JEM, will and hereby does move the Court for leave to intervene in the above-captioned
 8 action, Galvan, et al. v. Smashburger IP Holder LLC, et al., No. 2:19-cv-00993-JAK-JEM,
 9 pursuant to Federal Rule of Civil Procedure 24(a) and (b).
10          This motion is made on the grounds that Plaintiff Trevino has the right to intervene
11 in this action as she has an interest in the subject of this action and is so situated that disposing
12 of this action may as a practical matter impair or impede her ability to protect her interests.
13          This motion is based on this Notice of Motion, the accompanying Memorandum of
14 Points and Authorities, the concurrently-filed Declaration of Bradley K. King (“King Decl.”),
15 all other pleadings and records on file in this action, and the presentations of counsel.
16          The Smashburger Defendants have agreed to waive service and have not yet appeared
17 in Trevino. (King Decl. ¶ 5.) In the spirit of Local Rule 7-3, Plaintiff Trevino’s counsel met
18 and conferred with the Smashburger Defendants’ counsel appearing in Galvan on May 8,
19 2019, who take no position on this motion. (Id. ¶ 4.)
20
                                                       Respectfully submitted,
21
                                                       AHDOOT & WOLFSON, PC
22
23 Dated: May 13, 2019                                 /s/ Bradley K. King
                                                       Tina Wolfson
24                                                     Bradley K. King
                                                       10728 Lindbrook Drive
25                                                     Los Angeles, CA 90024
26                                                     Tel: (310) 474-9111; Fax: (310) 474-8585
27                                                     Counsel for Plaintiff Barbara Trevino and the
                                                       Putative Class
28
                                               2
                                 MOTION FOR LEAVE TO INTERVENE
     Case 2:19-cv-00993-JAK-JEM Document 25 Filed 05/13/19 Page 3 of 5 Page ID #:257




 1                   MEMORANDUM OF POINTS AND AUTHORITIES
 2                                     INTRODUCTION
 3          Barbara Trevino, who is Plaintiff in the related action entitled Trevino v. Smashburger IP
 4 Holder LLC, et al., No. 2:19-cv-02794-JAK-JEM, has a right to intervene in this Action to
 5 protect her interests under Federal Rule of Civil Procedure (“Rule”) 24(a) and (b). The above-
 6 captioned Galvan action was filed on February 8, 2019, and arises out of the same allegedly
 7 deceptive conduct by the same Defendants1 in Trevino, which alleges substantially similar
 8 allegations as those asserted here regarding Smashburger’s false, deceptive, and misleading
 9 advertising of its “Triple Double” cheeseburgers.
10          The Trevino action was filed on April 11, 2019. Shortly thereafter, Plaintiff Trevino’s
11 counsel contacted the Galvan Plaintiffs’ counsel, Bursor & Fisher, P.A., to discuss potential
12 coordination of efforts among the Plaintiffs. (King Decl. ¶ 2.) Bursor & Fisher ultimately
13 refused to coordinate, instead filing a motion to consolidate Galvan and Trevino and appoint
14 Bursor & Fisher as Interim Class Counsel for both actions. (See Dkt. 21-1; the “Galvan
15 Motion.”) Plaintiff Trevino and her counsel, Ahdoot & Wolfson, PC, support consolidation
16 but oppose the appointment of Bursor & Fisher as sole Interim Class Counsel. Consequently,
17 Plaintiff Trevino respectfully seeks leave to intervene and respond to the Galvan Motion.
18                                      LEGAL STANDARD
19          Intervention under Federal Rule of Civil Procedure (“Rule”) 24 is designed to help
20 courts efficiently administer legal disputes by resolving all related issues in one lawsuit. See
21 Reich v. Webb, 336 F.2d 153, 160 (9th Cir. 1964) (noting that the purpose of Rule 24 is “to
22 prevent the multiplicity of suits where common questions of law or fact are involved”). Rule
23 24 traditionally has received a liberal construction in favor or applicants for intervention.
24 Donnelly v. Glickman, 159 F.2d 405, 409 (9th Cir. 1998) (“In determining whether intervention
25
26
      1
27  Like the Galvan Plaintiffs, Plaintiff Trevino intends to voluntarily dismiss her claims against
   Defendant Jollibee Foods Corp. (USA) to the extent a dismissal is still necessary if the cases
28 are consolidated.
                                              3
                                MOTION FOR LEAVE TO INTERVENE
     Case 2:19-cv-00993-JAK-JEM Document 25 Filed 05/13/19 Page 4 of 5 Page ID #:258




 1 is appropriate, we are guided primarily by practical and equitable considerations. We generally
 2 interpret the requirements broadly in favor of intervention.”).
 3          Rule 24 provides for two types of intervention, (a) intervention as of right and (b)
 4 permissive intervention. Under Rule 24(a), a party shall be permitted to intervene either when
 5 a federal statute confers an unconditional right to intervene or when the applicant “claims an
 6 interest relating to the property or transaction that is the subject of the action and is so
 7 situated that disposing of the action may as a practical matter impair or impede the movant's
 8 ability to protect its interest, unless existing parties adequately represent that interest.” Fed.
 9 R. Civ. P. 24(a). Under Rule 24(b), a court may permit a party to intervene who “has a claim
10 or defense that shares with the main action a common question of law or fact.” Fed. R. Civ.
11 P. 24(b)(l)(B).
12                                           ARGUMENT
13 I.       Plaintiff Trevino Is Entitled to Intervene Pursuant to Rule 24(a).
14          Plaintiff Trevino has an interest in the subject of the Galvan action and its disposition
15 may impair or impede her ability to protect her own interests. The Galvan action seeks relief
16 that is the same or very similar to that Plaintiff Trevino seeks. Plaintiff Trevino also is a
17 member of the proposed class and subclass in Galvan. Resolution of Galvan also is likely to
18 resolve Plaintiff Trevino’s claims against Defendants.
19          Additionally, not all of Plaintiff Trevino’s interests are adequately protected by Galvan.
20 Plaintiff Trevino filed her claims shortly after Galvan was filed, and after she retained her own
21 counsel, who have conducted significant investigation into the claims asserted in this case
22 and have significant expertise handling consumer class actions of this nature. In the interest
23 of judicial efficiency and in an effort to work cooperatively, Plaintiff Trevino’s counsel
24 offered to collaborate with counsel for the Galvan Plaintiffs, who have declined and filed
25 their motion to consolidate and seek appointment as sole Interim Class Counsel representing
26 Plaintiff Trevino and the putative class. Plaintiff Trevino’s counsel demonstrated a
27 willingness to work cooperatively and efficiently, but the Galvan Plaintiffs’ counsel’s refusal
28
                                              4
                                MOTION FOR LEAVE TO INTERVENE
     Case 2:19-cv-00993-JAK-JEM Document 25 Filed 05/13/19 Page 5 of 5 Page ID #:259




 1 to do so is already wasting resources and time better spent advancing the class’s interests,
 2 rather than counsel’s.
 3          Accordingly, Plaintiff Trevino should be afforded the ability to intervene so that her
 4 claims are not resolved without the opportunity to choose, and benefit from the efforts of,
 5 her own counsel. Plaintiff Trevino is entitled to intervene in this case and the Court should
 6 grant her motion under Rule 24(a)(2).
 7 II.      Plaintiff Trevino Also Is Entitled to Intervene Pursuant to Rule 24(b)
 8          Even if Plaintiff Trevino were not entitled to intervene as a matter of right, the Court
 9 should permit her to intervene under Rule 24(b). Plaintiff Trevino’s claims share common
10 questions of law and fact with those in Galvan. The actions’ allegations are substantially
11 similar and arise from the same events pertaining to Smashburger’s false, deceptive, and
12 misleading advertising of its “Triple Double” cheeseburgers.
13          Permitting Plaintiff Trevino to intervene in this action will not result in any undue
14 delay and will not prejudice any party in any way. Counsel for Plaintiff Trevino can appear at
15 the June 24, 2019 hearing of the Galvan Motion and neither case will be delayed by her
16 response to that motion. In fact, Plaintiff Trevino seeks to intervene to ensure that the
17 various actions against Defendants are litigated in the most efficient manner possible.
18                                         CONCLUSION
19          For the reasons set forth above, Plaintiff Trevino respectfully requests that the Court
20 grant her leave to intervene in the Galvan action.
21                                                   Respectfully submitted,
22                                                   AHDOOT & WOLFSON, PC
23 Dated: May 13, 2019                               /s/ Bradley K. King
24                                                   Tina Wolfson
                                                     Bradley K. King
25                                                   10728 Lindbrook Drive
26                                                   Los Angeles, CA 90024
                                                     Tel: (310) 474-9111; Fax: (310) 474-8585
27
                                                     Counsel for Plaintiff Barbara Trevino and the
28                                                   Putative Class
                                              5
                                MOTION FOR LEAVE TO INTERVENE
